
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1683
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Cole (for
			 himself, Mr. Teague,
			 Ms. Fallin, and
			 Mr. Boren) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Recognizing the Department of Defense for
		  its work in identifying the dangers of tinnitus, or the perception of sound
		  where no external source of such sound exists, for members of the Armed Forces
		  subjected to blast injuries and high-decibel equipment.
	
	
		Whereas tinnitus, or the perception of sound where no
			 external source of such sound exists, is the most prevalent disabling condition
			 that affects members of the Armed Forces, most notably those members who have
			 been exposed to blast injuries during combat or to other high-noise-level
			 situations;
		Whereas tinnitus is the leading service-connected
			 disability for members of the Armed Forces returning from Iraq or Afghanistan
			 and the prevalence of tinnitus is continuing to increase at alarming
			 rates;
		Whereas at the end of 2009, more than
			 750,000 veterans had been determined to have a service-connected disability
			 related to tinnitus;
		Whereas an otologic, or ear injury such as tinnitus, has
			 been shown to decrease performance and situational awareness during combat,
			 seriously compromising the ability of a member of the Armed Forces to hear and
			 execute commands properly, thereby jeopardizing not only the affected member
			 but other members as well;
		Whereas while certain types of sensory impairment in
			 combat or other military activities may be readily apparent, otologic injuries
			 such as tinnitus may not be easily noticeable, which necessitates the need for
			 more rigorous screening for tinnitus before and after deployment, and for
			 additional research to distinguish tinnitus from other forms of brain injury
			 incurred during combat;
		Whereas some medical evidence to date suggests a
			 demonstrated link between tinnitus and posttraumatic stress disorder and
			 traumatic brain injury, such that improved understanding of treatment of
			 tinnitus may also directly advance research efforts to address posttraumatic
			 stress disorder and traumatic brain injury;
		Whereas improving the treatment and prevention of tinnitus
			 will benefit all members of the Armed Forces who are increasingly at risk of
			 injury from high-decibel equipment or explosive devices;
		Whereas even though there are recommended maximum
			 allowable exposure times, cumulative noise exposure, even at
			 safe levels, can cause tinnitus over time;
		Whereas, in this age of amplified sound, many everyday
			 noise sources produce decibel levels that can be hazardous to hearing and can
			 result in tinnitus and other types of hearing loss;
		Whereas the Army is the only branch of the Armed Forces
			 that requires earplugs as part of the uniform, but many types of military
			 equipment exceed the 85 DBA limit;
		Whereas between all public and private funding in the
			 United States, only $10,000,000 is given to tinnitus research, far behind what
			 is spent on research for most other medical conditions; and
		Whereas new, sophisticated brain-imaging technologies have
			 allowed scientists to identify the areas of the brain that involve tinnitus and
			 have led scientists to study tinnitus on several new fronts: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)recognizes the
			 Department of Defense for its work in identifying the dangers of
			 tinnitus;
			(2)encourages the
			 Department of Defense to continue to educate members of the Armed Forces of the
			 potential threats of unprotected exposure to high-decibel sounds; and
			(3)encourages both
			 the Department of Defense and public institutions to continue their important
			 work researching this medical condition.
			
